United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1917
                                 ___________

Johnny Spurlock,                        *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Ashley County Arkansas, a subordinate *
political entity in the State of AR;    *
James Robinson, Sheriff in his          *
individual and official capacities;     *
Homer McDougle, in his individual and *
official capacities,                    *
                                        *   Appeal from the United States
              Appellees,                *   District Court for the
                                        *   Western District of Arkansas.
C. V. Christmas, in his individual &    *
official capacities,                    *   [UNPUBLISHED]
                                        *
              Defendant,                *
                                        *
Huey Singley, in his individual &       *
official capacities; Iliene Waltmen, in *
her individual & official capacities;   *
John Does, employees, agents,           *
supervisors, and/or policy makers of    *
Ashley County in their individual &     *
official capacities,                    *
                                        *
              Appellees,                *
                                        *
Don White, in his individual and        *
official capacity,                      *
                                        *
             Defendant,                 *
                                        *
Estate of C. V. Christmas; Estate of    *
Don White,                              *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: June 6, 2008
                                 Filed: June 13, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Johnny Spurlock challenges the district court’s1 adverse grant of summary
judgment in his civil rights action. On appeal, he argues that (1) the district court
erred in concluding the disclosure of his social security number did not implicate his
fundamental right to privacy; (2) he stated a claim under the Privacy Act because an
uncodified section of that act specifically applies to both state and local agencies; (3)
the district court failed to rule on his claim under the Code of Federal Regulations
(CFR); and (4) the court erred in dismissing his state-law claims. After de novo
review, see Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we
affirm.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
       We conclude that, under the undisputed facts of this case, the disclosure of
Spurlock’s social security number did not violate his constitutional right to privacy.
Cf. Cassano v. Carb, 436 F.3d 74, 74-75 (2d Cir. 2006) (per curiam) (employee who
alleged that employer violated constitutional right to privacy by firing her after she
refused to provide social security number failed to state claim; Constitution does not
provide right to privacy in one’s social security number); Eagle v. Morgan, 88 F.3d
620, 624-27 (8th Cir. 1996) (public disclosure of expunged criminal history did not
violate constitutional right to privacy; constitutional protection against public
dissemination of information is limited and extends only to highly personal matters
representing most intimate aspects of human affairs); McElrath v. Califano, 615 F.2d
434, 441 (7th Cir. 1980) (social security number disclosure requirement for welfare
benefits did not violate constitutional right to privacy; contention that disclosure of
one’s social security account number violates right to privacy has been consistently
rejected); Pontbriand v. Sundlun, 699 A.2d 856, 870 n.21 (R.I. 1997) (disagreeing
with notion that possible consequences of misuse of social security numbers impinges
on or would restrict exercise of fundamental rights so as to make their release matter
of substantive constitutional import).

       We also conclude that Spurlock failed to state a claim under the Privacy Act.
See Pennyfeather v. Tessler, 431 F.3d 54, 56 & n.1 (2d Cir. 2005) (concluding that
there is no private right of action under Privacy Act against official or employee of
municipal or state agency); Schmitt v. City of Detroit, 395 F.3d 327, 329-31 (6th Cir.
2005) (holding that Privacy Act applies exclusively to federal agencies); Unt v.
Aerospace Corp., 765 F.2d 1440, 1447 (9th Cir. 1985) (private right of action created
by Privacy Act is specifically limited to actions against federal agencies); Polchowski
v. Gorris, 714 F.2d 749, 752 (7th Cir. 1983) (Privacy Act applies only to federal
agencies).

      We disagree with Spurlock’s assertion that the district court failed to rule on his
claim under the CFR, because its judgments stated that the “federal claims” were

                                          -3-
dismissed with prejudice. To the extent Spurlock challenges the district court’s
dismissal of his claim under the CFR, we believe that dismissal was proper. See 28
C.F.R. § 20.20(c) (“Nothing in these regulations prevents a criminal justice agency
from disclosing to the public criminal history record information related to the offense
for which an individual is currently within the criminal justice system.”).

      Finally, we hold that the district court did not err in dismissing without
prejudice Spurlock’s state-law claims. See Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir. 1996) (per curiam) (following dismissal of federal claims, district
court may dismiss state-law claims without prejudice).

      The judgments of the district court are affirmed.
                     ______________________________




                                          -4-